Citation Nr: 0825846	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-36 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an 
adjustment disorder.

2.  Entitlement to a compensable rating for genital warts and 
herpes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1988 to March 1993.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran had requested 
a hearing before the Board; in a statement received in 
November 2006, she withdrew the request.


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's adjustment 
disorder has been manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks; it has not been productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short or long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

2.  Throughout the appeal period, the veteran's genital warts 
and herpes have required intermittent systemic therapy for a 
total duration of less than six weeks during a 12-month 
period; the disability is no shown to have required systemic 
therapy for a total duration of six weeks or more during a 
12-month period.


CONCLUSIONS OF LAW

1.  A 30 percent (but no higher) rating is warranted for the 
veteran's service-connected adjustment disorder.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code (Code) 9410 (2007).

2.  A 10 percent (but no higher) rating is warranted for the 
veteran's service-connected genital warts and herpes.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.118, Codes 7806, 7820 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters addressed herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal is from the initial ratings assigned with grants 
of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
statutory notice has served its purpose, and its application 
is no longer required because the claims have already been 
substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  The veteran is exercising her right 
to appeal the ratings assigned.  Regardless, a June 2006 
statement of the case (SOC) properly provided the veteran 
notice of the criteria for rating an adjustment disorder and 
genital warts and herpes, as well as further notice on the 
downstream issues of increased initial ratings, including of 
what the evidence showed, and why the current ratings were 
assigned.  The veteran has had ample opportunity to 
respond/supplement the record.  Thereafter, a January 2007 
Supplemental SOC (SSOC) readjudicated the matters.  She is 
not prejudiced by this process; notably, she does not allege 
that notice in this case was less than adequate or that she 
is prejudiced by any notice deficiency.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 
22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The veteran 
has not identified any pertinent evidence that remains 
outstanding.  The RO arranged for VA examinations in November 
2005.  Evidentiary development is complete.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

II.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A.  Adjustment Disorder

The veteran's service treatment records (STRs) note that she 
reported being raped by two fellow service members in 
November 1988.

On November 2005 VA psychiatric examination, the veteran 
reported a history of in-service sexual assault.  The 
examiner reported:

[The veteran's] attitude towards social 
interaction is good.  Her social hobbies 
include reading, crocheting, cooking, etc 
. . . [H]er post-military stressors and 
significant losses have included divorce 
in 2003, and her ongoing problems as a 
result of the STD's . . . She says she 
can close her door at work and stay 
alone, but is snappish with her co-
workers.  Socially she has not wanted to 
do things or be around people. . . There 
are no noted impairments in thought 
content, process, or communication  
Speech is goal directed and within normal 
limits. . . . She denies panic attacks.  
Her memory is within normal limits.  She 
appears dysthymic and tearful. . . She 
denies suicidal or homicidal ideation. . 
. .[She] has difficulty if people come 
too physically close to her. . . [S]won't 
allow anyone to bring her a drink, 
because she thinks she was probably 
drugged at the time of her rape.  Has to 
sit where she can see everyone who enters 
a room, doesn't ever sit with her back to 
people, she has trouble sleeping, mostly 
sleep onset because her mind 'won't 
stop'.  She has bad dreams.

The veteran reported that she was divorced; she also reported 
that she was employed.  The diagnosis was adjustment disorder 
secondary to military sexual assault.  The examiner assigned 
a global assessment of functioning (GAF) score of 60.  The 
examiner concluded that the veteran suffers from moderate 
psychosocial impairment, and had made a moderate adjustment 
since leaving the military, with a few gross indications of 
behavior control problems. 

By rating decision in January 2006 the RO granted service 
connection for an adjustment disorder, rated 10 percent 
disabling, effective June 2005.

Adjustment disorder is evaluated under Code 9410 for other 
and unspecified neurosis.  Under that Code, a 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9410.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A score of 51-60 is appropriate where there 
are, "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.

For the period of the appeal, the veteran's adjustment 
disorder has been productive of depressed mood, 
suspiciousness and chronic sleep impairment.  Consequently, a 
30 percent rating is warranted.  

Consideration has been given to whether a "staged" higher 
rating might be warranted.  However, at no time during the 
appeal has there been any evidence of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking so as to warrant a schedular rating in excess of 
30 percent.  

B  Genital Warts and Herpes

In January 1989, after she was a rape victim in service, the 
veteran was seen with complaints of bumps in the genital 
area; the diagnosis was genital warts.

A November 2005 VA examination report notes the veteran's 
history of rape and subsequent diagnosis of genital warts in 
service.  She also reported having herpes since service.  
Since leaving active duty, her genital warts have been in 
remission.  The herpes outbreaks have continued.  She 
indicated that she had been on Acyclovir prophylaxis for the 
past six years.  

By rating decision in January 2006 the RO granted service 
connection for genital warts and herpes, rated 
noncompensable, effective June 2005.

In an August 2006 letter the veteran's private physician, 
SHC, M.D., reported that treatment of the veteran's Herpes 
Simplex Two (HSV2) required prescription of Acyclovir 400 mg. 
twice daily for suppression and 200 mg. five times daily for 
five days during outbreaks.  Dr. SHC noted that without this 
treatment the veteran would experience more frequent and 
longer lasting HSV2 outbreaks.  The veteran reported to Dr. 
SHC that during the last year she had experienced three to 
five outbreaks, each lasting three to five days.  

The veteran's service-connected genital warts and herpes 
disability has been rated 0 percent by analogy to Codes 7820, 
7806.  See 38 C.F.R. § 4.118, Codes 7820, 7806.  Under Code 
7820, infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal and parasitic diseases) 
are to be rated as disfigurement of the head, face, or neck 
(Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), 
or dermatitis (Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Code 7820.

Under Code 7806, dermatitis or eczema warrants a 60 percent 
evaluation if it covers more than 40 percent of the entire 
body, more than 40 percent of exposed areas are affected, or 
if constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required during the past 12-month period.  Dermatitis or 
eczema covering 20 to 40 percent of the entire body, 
affecting 20 to 40 percent of exposed areas, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation.  Dermatitis or eczema 
covering at least 5 percent, but less than 20 percent, of the 
entire body; affecting at least 5 percent, but less than 20 
percent, of exposed areas; or requiring intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period warrants a 10 percent evaluation.  
Dermatitis or eczema covering less than 5 percent of the 
entire body, affecting less than 5 percent of exposed areas; 
and requiring no more than topical therapy during the past 
12-month period warrants a noncompensable evaluation.  38 
C.F.R. § 4.118, Code 7806.

For the period of the appeal, the veteran's genital warts and 
herpes has required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  See August 2006 letter from Dr. SHC.  Consequently, 
a 10 percent rating is warranted.  

Consideration has been given to whether a "staged" higher 
rating might be warranted.  However, at no time during the 
appeal has there been any evidence that the disability has 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more during a 12-month period so as to warrant a schedular 
rating in excess of 10 percent; involvement of anatomical 
area warranting the next higher rating is neither shown, nor 
alleged.  


ORDER

A 30 percent rating is granted for the veteran's adjustment 
disorder for the entire initial rating period, subject to the 
regulations governing payment of monetary awards.

A 10 percent rating is granted for genital warts and herpes 
for the entire initial rating period, subject to the 
regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


